1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      ) Case No.: 5:18-po-00122 JLT
                                                    )
12                  Plaintiff,                      ) ORDER DENYING PRE-APPOINTMENT OF
                                                    ) COUNSEL
13          v.                                      )
                                                    )
14   DIAVINA JACKSON,                               )
                                                    )
15                  Defendants.                     )
                                                    )
16                                                  )

17          The Federal Defender is seeking “pre-appointment” on this case to represent the

18   defendant. The Federal Defender offers no explanation why pre-appointment is necessary or

19   why it should be ordered. Ms. Jackson failed to appear on April 2, 2019, resulting in a warrant

20   (Docs. 4, 5), and failed to appear at the May 7, 2019 hearing consider recall of the warrant on

21   (Doc. 7). She is charged with driving on a suspended license—which is alleged was suspended

22   because she failed to appear in state court twice. (Docs. 1-1, 1-2) The Court has no reason to

23   believe she will ever appear in court voluntarily. If she does appear voluntarily or at the behest

24   of the United States Marshal’s Service, she can request appointment of counsel at that time.

25
     IT IS SO ORDERED.
26
        Dated:     May 10, 2019                                /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE
28
